DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: “the switch control modules” should be amended to “the switch control module” in lines 4-5.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “the switch control modules” should be amended to “the switch control module” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 4 recites the limitation "the resistor values of the resistors" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not recite that there are multiple (or more than one) resistor.
Claim 5 recites “the three switch modules comprise the resistor” in line 2. However, it is unclear whether the resistor is the same or different (i.e. the same resistance value), and if the resistor is the same (e.g. “the resistor”) with the same resistance values, then the claim also does not include the limitations of the parent claim (claim 4) which requires different resistor values.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 recites “”wherein… step S2 is replaced with step S3…” in lines 1-2. However, step S2 is a required step of claim 9 (from which claim 11 depends). Therefore, if the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected for being dependent thereon, and also recites limitations regarding step S3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2004/0224192) in view of Yang et al. (US 2018/0166715, effectively filed 12/13/2016).
Regarding claim 1, Pearson discloses a fuel cell system comprising a fuel cell stack 14 (analogous: fuel cell) and a controller 18 (analogous: switch controller module) with a pulsing switch S1 to current pulse (short circuit or coupling/uncoupling a load) the stack of fuel cells ([0011]). In an embodiment, the pulsing switch S1 includes a number of MOSFETS [switches] electrically coupled in parallel to form the pulsing switch ([0072], Fig 16, note: pulsing switch S1 is incorrectly represented as 51 in said figure). In Figure 16, there are three MOSFETs electrically coupled in parallel forming the pulsing switch S1; thus Pearson teaches three switch modules. Because the switches are MOSFETs, each MOSFETs switch comprises a control terminal, a current input terminal, and a current output terminal (also see Fig 16, and the three connections per MOSFET). The MOSFETs are coupled at the control input terminals to the cathode end of the fuel cell stack, and are coupled at the control output terminals the anode end of the fuel cell stack (see Fig 6).
While Pearson teaches a pulsing load 22 (a resistor) may or may not be used with the pulsing switch circuit (see Figs 4 and 5), Pearson does not explicitly disclose in the embodiment of Figure 16 wherein a switch unit in at least one switch module further comprises a voltage division structure which is coupled in series between the current input terminal and a cathode of the fuel cell or is coupled in series between the current output terminal and an anode of the fuel cell.
Yang teaches a fuel cell system with fuel cell 20 connected to a shunt 26 with parallel connections to either a first load 261 with a first shunt resistor R1 or a second load 262 with a second shunt resistor R2, wherein the first shunt resistor R1 is smaller than the second shunt resistor R2 ([0025], Fig 2A). Yang teaches the differences in shunts (differences in resistances) can be used for different operations ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different resistances in shunting paths of Yang with the parallel switch S1 of Pearson for the purpose of having the parallel lines for different effects or operations. In addition, because Pearson teaches an embodiment with a pulsing load 22 with a small resistance ([0046]), there is a reasonable expectation of success with applying load to short circuit the fuel cell.
Regarding claim 2, modified Pearson discloses all of the claim limitations as set forth above. Pearson teaches the switches are MOSFET, the control terminal is a gate of the MOSFET, (see Fig 16 and the gates on the left of the MOSFETs, the input at the tops, and the output at the bottoms).
Regarding claim 3, modified Pearson discloses all of the claim limitations as set forth above. Pearson further teaches using a low load as a pulsing load 22 ([0046]), thus Pearson suggests using a small resistance which one of ordinary skill in the art would find in a resistor.
Regarding claims 4-5, modified Pearson discloses all of the claim limitations as set forth above. Yang suggests using resistors of different resistances in the shunts (“the first shunt resistor R1 is smaller [than] the second shunt resistor R2” [0025]); therefore it would have been obvious to use, in two of the switch modules, resistors of different resistance values, and the remaining switch module to be without a resistor (as in Pearson). Thus having three switch modules, and two switch modules among the three switch modules comprise the resistor.
Regarding claim 6, modified Pearson discloses all of the claim limitations as set forth above. Pearson teaches three MOSFET switches [switch units] in parallel with each other (see Fig 16), thus Pearson teaches at least two switch units which are coupled in parallel which meets the claim limitations.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2004/0224192) in view of Yang et al. (US 2018/0166715, effectively filed 12/13/2016), as applied to claim 6 above, and further in view of Wondra (US 3,405,352).
Regarding claim 7, modified Pearson discloses all of the claim limitations as set forth above. While Pearson teaches three switch units in parallel, modified Pearson does not 
Wondra teaches a fuel cell 10 that provides current in a powder circuit 11 to a load 12, and a pair of parallel connected switching devices connected in parallel with each other and in series with the fuel cell and the load (C2/L19-23). A timing means 20 is provided for producing an adjustable oscillating or timed signal (C2/L43-44). This signal is delivered to a relay control means 30 that controls the position of contact 18 (C2/L44-46). The relay control means 30 further includes a transistor 31 (switch unit) and a current limiting resistor 32 (resistor) (see Fig 1, C3/L3-10). Upon the turning on of transistor 31 [of the relay control means], current flows through relay winding 34 (magnetic coil) which moves contact 18 to its closed position (C3/L10-11). A diode 33 is connected in parallel with the relay winding to provide a discharge path for the reverse current induced in winding 34 when it is turned off (C3/L10-15). Wondra teaches the benefits of the system is a sharp turn-on and turn-off characteristics (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the relay winding (magnetic coil) and diode in parallel with each other in the control means of Wondra with each of the MOSFET switches of modified Pearson for the purpose of providing and controlling sharp turning of the switches.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2004/0224192) in view of Yang et al. (US 2018/0166715, effectively filed 12/13/2016), as applied to claim 6 above, and further in view of Horiguchi et al. (US 2010/0221626).
Regarding claim 8, modified Pearson discloses all of the claim limitations as set forth above. However, modified Pearson does not explicitly disclose wherein the fuel cell system further comprises emitter followers in the same quantity as that of the switch module, wherein the switch control module is respectively coupled to the control terminal of the switch in a corresponding switch module via an emitter follower; or the fuel cell system further comprises isolation amplifiers in the same quantity as that of the switch modules, wherein the switch control module is respectively coupled to the control terminal of the switch in a corresponding switch module via an isolation amplifier; or the fuel cell system further comprises isolation amplifiers in the same quantity as that of the switch modules and emitter followers in the same quantity as that of switch modules, wherein the switch control module is respectively coupled to the control terminal of the switch in a corresponding switch module via an isolation amplifier and an emitter follower.
Horiguchi discloses a dual-power-supply system using a fuel cell Vfc (abstract). A control circuit 18 is used for controlling the operation of a DC-DC converter 10 with a four-quadrant chopper 12 ([0027], [0029], Fig 1). An isolation amplifier 16 is used to determine a voltage difference to activate gates of switches in the chopper 12 ([0029[-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the isolation amplifier of the circuit of Horiguchi with the gates of the MOSFET of modified Pearson for the purpose of isolating the voltage to .

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US 2004/0224192) in view of Yang et al. (US 2018/0166715, effectively filed 12/13/2016), as applied to claim 1 above, and further in view of Ashton et al. (US 2017/0352904).
Regarding claim 9, modified Pearson discloses all of the claim limitations as set forth above. While modified Pearson teaches the fuel cell system according to claim 1 (see rejection of claim 1 above) and teaches activating the switches ([0072]), modified Pearson does not explicitly disclose a method comprising the steps of: S1, turning on the switches of the at least two switch modules by the switch control modules sequentially; and S2, turning off the switches of the at least two switch modules by the switch control module after waiting for a first preset time.
Ashton teaches a fuel cell assembly 1 comprising a fuel cell stack with a plurality of fuel cells 2 ([0057], Fig 1). The plurality of fuel cells include a conditioning switch 7 configured to selectively provide an electrical connection 13 or shunt path between the anode and the cathode 6 of its associated fuel cell 2 for shorting its associated fuel cell ([0058]). Each of the fuel cells 2 include an associated conditioning switch comprising first and second switching elements 8,9; the first switching element is provided in substrate 10 and the second switching element 9 is provided on a second, different substrate 11 ([0059], see Figs 1-2). Ashton further teaches a method of operating the fuel cell assembly comprising selectively providing 1st nd electrical connection 31 (via the conditioning switch) ([0066], Fig 3). Thus Ashton suggests sequentially operating the first and second switching elements 8,9 to provide an electrical connection 13 or shunt path. Ashton further teaches removing the selective electrical connection after a conditioning period of, for example 10 ms ([0066]); thus Ashton teaches turning off the switches after a preset time. Ashton teaches the electrical connection/shunt path operation facilitates the oxidation and evaporation of solvents/impurities used in fuel cell fabrication, whilst inducing the temperature and humidity cycles intended to encourage the changes in the membrane and ionomer structure necessary to condition the fuel cell ([0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of operating the conditioning switch 7 (including the first and second switching elements 8,9 operation) of Ashton with the switches of modified Pearson for the purpose of facilitating the oxidation and evaporation of solvents/impurities used in fuel cell fabrication, whilst inducing the temperature and humidity cycles intended to encourage the changes in the membrane and ionomer structure necessary to condition the fuel cell.
Regarding claim 10, modified Pearson discloses all of the claim limitations as set forth above. Because Ashton teaches the step 31 occurs after step 30 (see Fig 3, [0066]), Ashton suggest performing the step 31 after a preset time interval from step 30.
Regarding claim 11, modified Pearson discloses all of the claim limitations as set forth above. Because Ashton teaches “a conditioning period of, for example, 10ms” ([0066]) and ([0067]), Ashton suggests using different time intervals, and thus a second preset time.
Regarding claims 12-13, modified Pearson discloses all of the claim limitations as set forth above. Because Pearson teaches using a pulsing load 25 and states that shorting is preferred (thus lower resistance is preferred over higher resistance) ([0046]) and Ashton teaches performing the steps sequentially ([0066], Fig 3), it would have been obvious to turn on the switches with the higher resistances first and followed by switches with lower resistances in descending order to achieve the benefits from both the higher and lower resistance circuits because the lower resistance circuits provide a direct shorting route which would mask the higher resistance circuits if performed first.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB BUCHANAN/             Examiner, Art Unit 1725                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725